Citation Nr: 1451556	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  14-27 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) is from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction currently resides in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the claim can be properly adjudicated.

The Veteran contends he was exposed to radiation in service when he took leave to visit the ground zero site at Hiroshima and Nagasaki in 1954.  He further contends he developed skin lesions post-separation from service and sought treatment at Amarillo VA Medical Center.  VA treatment records confirm the Veteran was diagnosed with lymphoma in 1998.  He further alleges his doctor told him the radiation exposure at the Hiroshima and Nagasaki sites was enough to cause his current diagnosis of cancer.

The Board notes the Veteran was not a member of the U.S. Occupational Force in Japan which served from September 1945 to July 1946, nor is he contending that he served in this capacity.  See February 2013 Memorandum in response to radiation exposure inquiry.

The Veteran has variously reported that he visited Nagasaki, and/or Hiroshima, and reported that the visit was during service.  Various dates have been reported from 1954 to 1956 have also been reported.

He has reported that upon separation from service in the late 1950's he was seen for skin lesions.  Evidence on file does reveal treatment for psoriasis in a post-service hospitalization.  There are laboratory findings reported that should be evaluated in conjunction with current findings.

A review of the record reveals that a dose assessment for the Veteran's purported in-service ionizing radiation exposure has not been obtained, if one can be determined.  Because the Veteran claims that his cancer was the result of his radiation exposure, the Board finds that additional development in the form of a dose estimate is required.  See 38 C.F.R. § 3.311(a)(2)(iii).  It has been indicated that there was no official documentation of occupational exposure during service, and it has not been otherwise contended.  There is no official evidence of exposure.  He asserts that he was on leave when he made the visit, and does not contend that there was any badge or other measuring device provided to him.

In view of the skin problems and lab findings shortly after service, the claimed exposure, and the current diagnosis, additional development to ascertain what radiation exposure level might have been experienced.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding, to include dates and location of treatment for his skin lesions post-separation from service.  Associate such records with the claims file.  All efforts to obtain additional evidence must be documented in the record.

2.  Thereafter forward the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information obtained from the above request to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  All attempts should be made to determine what radiation might have existed in these two cities in the 1954-1956 time period.

The Under Secretary for Health should assume the Veteran's contentions of visiting Hiroshima and/or Nagasaki for 3 days during service are true.

If a specific estimate cannot be made, a range of possible doses should be provided.  If more information is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

3.  If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R.§ 3.311(c).  If an opinion is requested, it should include discussion of the lab findings reported on the 1958 hospitalization, to include whether there is any evidence of etiological relationship to current findings.  The opinion should also include a discussion of whether the appearance of lymphoma in 1998 or 1999 would be in the time frame consistent with any identified radiation exposure during service.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

